DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/23/2019. Claims 1- 20 are pending, out of which the claims 1, 12, & 18 are in independent form.
Specification
The disclosure is objected to because of the following informalities: 
The Para. [0094] states “Using methods previous to the methods described herein”. However, examiner is unable to identify the method that describes the faults before this paragraph, thereby creating a confusion about which method this paragraph is referring to and where (which paragraphs) these previous methods are discussed. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) and 37 CFR 1.83(a) because they do not include the following reference sign(s) mentioned in the description and claimed subject matters.
In fig. 7, the item 707 mentioned in para. 0135 (“a fault indication time 706, a series of gradient steps 707”) is not shown in corresponding figure. Furthermore, the steps 707 are claimed steps in claim 2, but the drawing fails to show this step in the drawing as well, see 37 CFR 1.83(a).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A) Claims 1- 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter (a building system comprising one or more memory devices) of these claims is directed to transitory media or “signal per se”. See 1MPEP 2106.03 (II).
Here in claims 1- 11, the claimed building system recites a term “one or more memory devices”. Thus, the claimed system can be made up of a memory device only. PHOSITA knows that one or more memory devices can be machine readable medium because claim recites (see line 3 in claim 1) instructions stored in these memory devices being executed by one or more processors to perform various steps/tasks of performing analyzing and determining. Applicant’s specification, see para. 0179, lists some examples of machine-readable media, in exemplary manner but not in limiting form, to comprise “RAM, ROM, EPROM, EEPROM…or any other medium which can be used to carry or store desired program code in the form of machine-executable instructions”. Therefore, the specification fails to explicitly excludes non-eligible transitory media from the coverage of the computer readable media/claimed memory. As such, under BRI, the claimed building system with memory can include signal per se. Therefore, claims 1- 11 do not fall within at least one of the four categories of patent eligible subject matter.

Note: Even if claims 1- 11 are merely amended to fall within four categories of patent eligible subject matter, they can be rejected on being directed to abstract idea as shown below for claims 12 – 20. Thus, Examiner recommends to make amendments that can overcome both types (eligible subject matter and abstract idea based) of the 101 rejections.
	B) Claims 12- 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	Regarding claim 12:
	Step 1: Statutory Category? Yes, the claim recites a series of steps and, therefore, is a process/method.
	Step 2A, Prong One: Judicial Exception Recited? Yes. The claim(s) recite(s) the limitations of “ performing, on actual building data and corresponding predicted building data to obtain cumulative sum values for a first plurality of times within a first time period, wherein the cumulative sum values are cumulative error values determined based on the actual building data and the corresponding predicted building data; determining, 
analyzing
plurality of times occurring before the first time to identify a second time of the second plurality of times at which a second cumulative sum value is at a local minimum; and
determining, These limitations, as drafted, are process that, under BRI, covers performance of the limitation in mind but for the recitation of generic computer component (i.e., “by the processing circuit”). That is, other than reciting “by the processing circuit,” nothing in the claim element precludes the both steps of analyzing and determine from practically being performed in human’s mind via user’s observation, evaluation, or judgment for the already collected building data and corresponding predicted data. Therefore, these claims limitations are directed to mental process based abstract idea. 
	Specifically, Examiner notes, in applicant’s fig. 5 & para. 0132, these building data and predicted data are shown in a graph/chart 500. Human user can observe the graph (drawn with pen and paper) and see where the graph/CUSUM chart crosses first threshold at first time and can observe backward where the second time, it has local minimum value to declare that time as fault initiation/began time. Put differently, the above claim limitations can be practically performed in human’s mind at most with pen and paper without requiring the processing circuit. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like processing circuit then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	2A - Prong 2: Integrated into a Practical Application? No. This judicial exception is not integrated into a practical application because claim recites only one additional element: by the processing circuit to perform all of the steps of analysis and determining. The processing circuit in all steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Looking claims elements individually or as a whole do not recite any practical application. The additional elements do not establish any improvement in any particular technology. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. As such, the claim is directed to an abstract idea.
	Step 2B: Claim provides an Inventive Concept? No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component (i.e., “by the processing circuit”). Put differently, except the limitation of “by a processing circuit”, all elements of the claim are mental idea based abstract idea. As discussed above in Step 2A, Prong -2, The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claim is patent ineligible under 101.

	Regarding claim 18, this claim is directed to a non-transitory computer-readable medium. Therefore, it qualifies at step 1. With respect to Step 2A, prong 1 and Prong 2 and Step 2B, the claim recites same abstract idea as in claim 12. The claim does not recite any additional elements as discussed supra. Put differently, the operations of performing a cumulative sum (CUSUM) analysis and various determining steps can be practically performed in human’s mind because human can observe and evaluate a graph/chart as shown in applicant’s fig. 5. The claim does not recite any additional elements except non-transitory computer readable medium which is merely directed to using this as a computer tool to implement the abstract idea. Accordingly, for the similar reasons discussed above, claim is patent ineligible under 101.
	Regarding claims 13- 16 & 19, these claims depend on claims 12 & 18. Thus, they recite same abstract idea of the respective independent claims. On top of that, the other limitations of these claims amount to no more than abstract idea because these limitations also can be practically performed in human’s mind via observation and evaluation without needing a processor at all. These claims do not recite any additional elements that are not abstract idea. As such, claims 13- 16 & 19 recite abstract idea but fails to integrate the abstract idea into a practical application under step 2A, prong 2, and to recite additional elements that are that are sufficient to amount to significantly more than the judicial exception under step 2B.
	Regarding claim 17, this claim depends on claim 17 therefore recite same abstract idea discussed above. The further limitations of “determining, 
	The limitation of generating, by the processing circuit, a user interface displaying the aggregated time period can be an additional element along with the processing circuit. However, the generation of a user interface displaying the aggregated time period does not go beyond mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). As such, this limitation individually or in combination with processing circuits fails to integrate the abstract idea into a practical application in Step 2A, Prong 2 and provide an inventive step in Step 2B.

	Regarding claim 20, the claim depends on claim 19, therefore, recite same abstract idea of claim 19 & 18. The claim recites additional abstract idea-based limitation of “occurred and a third time period in which the second fault occurred;
aggregating, by the processing circuit, a user interface displaying the aggregated time period” are abstract idea (not additional elements). The additional elements individually or in combination does not go beyond merely uses a computer (generate a user interface to display) as a tool to perform an abstract idea - see MPEP 2106.05(f). As such, the claim is patent ineligible under 101.
Claim Objections
Claims 3 – 4 7 14- 15 objected to because of the following informalities:  
In claim 3, the claim element “iteratively repeating the determining, obtaining, determining, determining, and determining steps for different times until determining that a gradient of a time is beneath the second threshold” can be misinterpreted as same determining of first gradient, third time, a second gradient or whether the gradient is below or equal to a second threshold, when they are merely used as determining, determining, and determining. Thus, examiner suggests to find better way to capture this limitation to avoid possible misinterpretation of the claim.
Claim 14 is objected for the similar reason as claim 3.
Claims 4 & 15 objected because of their dependency with objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5- 6, 16- 17, & 19- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the claim recites three different limitations as: “obtain a third cumulative sum value at each of the first plurality of times within the first time period”, “determine a third time at which a third cumulative sum value exceeds a second threshold” and “analyze third cumulative sum values associated with a second plurality of times occurring”. However, claim fails to clarify the relationship (correspond to same or different value) for the claim element “third cumulative sum value” mentioned in these limitations. Therefore, the scope of the claim is indefinite.
	For the examining purpose, “third cumulative sum values” of these limitations are interpreted as not necessarily the same clam values.
	Claims 16 & 19 are also rejected for the similar reasons as claim 5.
	Claims 6, 17, & 20 are also rejected because of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 7 - 9, 11- 12, 16, & 18- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHA BYOUNG KEUN [Cha] (FOR2, KR 2016-0006045 A, Pub. Date: 18-Jan-2016) in view of Cao et al. [Cao] (US 20180091649 A1).

Regarding claim 1, Cha teaches a  building system [system shown in fig. 1 with central control apparatus/server 100 for the BMS] for detecting faults in an operation of building equipment, the building system comprising one or more memory devices configured to store instructions thereon that, when executed by one or more processors (page 4-5, figs. 1-2) cause the one or more processors to:
perform a cumulative sum (CUSUM) analysis [“The CUSUM (cumulative sum) chart is a technique known in the art, and a detailed description will be omitted.”] on actual building data [“instantaneous power consumption amount consumed”, values of IN 10 shown in fig. 3] and corresponding predicted building data [“a reference power consumption amount corresponding to the specific time”, values RE 10 of in fig.3 see page 11 or values of fig. 5] to obtain cumulative sum values [“calculate the accumulated error usage amount by accumulating the calculated error usage amount with time”] for a first plurality of times within a first time period, wherein the cumulative sum values are cumulative error values [“calculate the cumulative error usage amount (CUM10) by accumulating the calculated error usage amount over time” as shown in fig. 4] determined based on the actual building data and the corresponding predicted building data (Abstract, Fig. 9, pages 8, 11, 18);
determine a first time [fig. 4 shows around day 23 it has crosses a threshold for the CUM 10 graph] at which a first cumulative sum value reaches [“if the cumulative excess usage amount is within a predetermined range It can be determined that the abnormal state has occurred”] a threshold (page 8).
Cha teaches:
Page 4, Here, the facility control system (or facility control system) may be a building automation system for controlling facilities disposed in buildings or buildings. In particular, the facility control system may be a building management system (BMS). That is, the building automation system can be applied to a concept including a factory automation system and the like, in particular, a building automation system for controlling facilities installed in a building in the present specification, without limiting the object to be applied in the automation system.

page 5, Referring to FIG. 1, a facility control system (or a facility control system) 10 according to an embodiment of the present invention includes a central control server 100, facility control devices 200 and 200 connected to the central control server through a communication network ,
One or more facilities 300, 300 'and equipment 400, 400'.

page 8, operated at a specific time It is possible to calculate an error usage amount which is a difference between an instantaneous power
consumption amount consumed and a reference power consumption amount corresponding to the specific time.
Also, the controller 140 may calculate the accumulated error usage amount by accumulating the calculated error usage amount with time.
Also, the controller 140 may compare the calculated cumulative error usage with the reference cumulative error usage, and may detect an abnormal state of energy usage of the control region based on the comparison result. Here, the control area may be a building, a building, a store, at least one layer included in the building, at least one layer included in the building, or at least one layer included in the store .

According to one embodiment, the detection of the abnormal state may be based on a CUSUM (cumulative sum) chart.
The CUSUM (cumulative sum) chart may be a sequential quality analysis technique for statistical quality control. The CUSUM (cumulative sum) chart is a technique known in the art, and a detailed description will be omitted.

page 11, Referring to FIG. 4, the central control unit 100 may calculate the cumulative error usage amount (CUM10) by accumulating the calculated error usage amount over time.
As described above, the cumulative error usage amount CUM10 is calculated by subtracting the reference power usage amount RE10 from the power usage instantaneous value IN10 or the reference power usage amount RE10 from the power usage instantaneous value IN10)
may be accumulated.

According to an embodiment, the central control unit 100 may calculate the instantaneous power usage amount IN10, the error usage amount, and the cumulative error usage amount CUM10 at intervals of one hour. Also, the central control device 100 compares the calculated cumulative error usage amount CUM10 with the reference cumulative error
usage amount RECUM10, and detects an abnormal state with respect to energy use of the control region based on the comparison result
can do.
Page 18, Referring to FIG. 9, an abnormal state detection method according to an embodiment disclosed herein may be performed as follows.
First, an error usage amount, which is a difference between an instantaneous power consumption amount consumed at a specific time and
a reference power consumption amount corresponding to the specific time, can be calculated (S110).

Next, the cumulative error usage amount may be calculated by accumulating the calculated error usage amount over time (S120).
Next, the calculated cumulative error usage can be compared with the reference cumulative error usage (S130).
Next, based on the result of the comparison, an abnormal state of energy usage of the control region may be detected (S140).
First, the central control device and the facility control system including the central control device according to an embodiment of the present
invention track the difference between the power consumption and the reference usage amount in real time, (CUSUM Chart Logic is applied
by time zone).


    PNG
    media_image1.png
    257
    1043
    media_image1.png
    Greyscale

	While Cha has chart available for the “CUM 10” (see, fig. 4) even before when the SUCUM values reaches a threshold, it does not clearly teach analyzing the chart CUM 10 before the CUM graph crossing the threshold. Furthermore, although Cha teaches of determining one or more abnormal conditions, it does not teach determine when such abnormalities are initiated based on the CUSUM chart. 
	Thus, Cha does not clearly teach analyze cumulative sum values associated with a second plurality of times occurring before the first time to identify a second time of the second plurality of times at which a second cumulative sum value is at a local minimum; and determine that a first fault began at the second time.
Cao is directed to a system and a method for detecting occurrences of anomalies in a monitored system by collecting data and generating a cumulative sum (CUSUM) control chart ([0003, 0008, 0058]). Specifically, Cao teaches a processor to:
determine a first time at which a first cumulative sum value reaches a threshold [“If S1 exceeds a threshed R, raise an alert”3] ([0063]);
analyze cumulative sum values associated with a second plurality of times occurring before the first time to identify a second time [“Find the previous closest time point when S1=0 and mark that as-start of the abnormal period,”] of the second plurality of times at which a second cumulative sum value is at a local minimum [“closest time point when S1=0”, and value being zero can be understood as local minimum] and determine that a first fault began [“CUSUM statistics may be utilized to track both the start and the end of the anomaly…mark that as-start of the abnormal period … where the first CUSUM statistic (S;) 20 may represent the start of change”] at the second time ([0059- 0072, 0090], fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Cao and Cha because they both are related to analyzing a CUSUM chart for abnormality determination and (2) use the technique of Cao to analyze the CUSUM chart of Cha in order to determine when the abnormality has been initiated as in Cao. Doing so determining the abnormality can be made faster and allows efficient resolution to the detected alarm condition of Cha Cao, [0048]). 

Regarding claim 5, Cha in view of Cao further teaches the building system of claim 1, wherein the CUSUM analysis is a first CUSUM analysis associated with positive error values and the threshold is a first threshold, and wherein the instructions cause the one or more processors to:
 perform a second CUSUM analysis [the processor of Cha/Cao reading the data in another occasion like another month than in claim 1 where the measured data can be lower than the “reference value” thereby causing the difference being in negative. PHOSITA knows that in some occasion the reference value can be more that measured value but some time reference value can be smaller than the measured values] associated with negative error values [when measured values (IN 10) are substantially smaller than reference values (RE 10) scenario for the plot shown in fig. 3] in the actual building data and the corresponding predicted building data to obtain a third cumulative sum value at each of the first plurality of times within the first time period (Cha, Fig. 3, Cao, fig. 2);
determine a third time at which a third cumulative sum value exceeds [“the calculated cumulative error usage amount CUM10 with the reference cumulative error usage amount RECUM10” for the next round/occurrence when the measured data are usually smaller than the reference since PHOSITA knows that measured values can be greater or smaller or equal than reference] a second threshold (Cha, pages 10-11, “The storage unit 150 may store an abnormal state of energy use and a process of the energy usage by the controller 140” & Cao, [0060-0066]);
 analyze third cumulative sum values associated with a second plurality of times occurring before the third time to identify a fourth cumulative sum value at a second local minimum at a fourth time occurring before the third time and determine [using the method of para. 0063 of Cao from the CUSUM graph of Cha even when the measured values are smaller than reference condition]  that a second fault began at the fourth time (Using the algorithm of Cao, fig. 2 to mark the as-start of abnormal period).
Regarding claim 7, Cha further teaches the building system of claim 1, wherein the first fault is related to an energy consumption, a building occupancy, a temperature, a pressure, or a humidity (page 4, Further, the technology disclosed in this specification can be applied to an electric energy calculation method for calculating an amount of electric energy consumed by facilities in order to control facilities installed in a building, page 6, “controlling at least one facility consuming energy, wherein the control area is consumed”).
Regarding claim 8, Cha in view of Cao further teaches the building system of claim 1, wherein the one or more processors analyze the cumulative sum values associated with the second plurality of times by: performing a smoothing operation [“modifying a cumulative sum (CUSUM) control chart”] on the cumulative sum values to obtain a smoothed curve; and identifying a minimum of the smoothed curve, wherein the instructions cause the one or more processors to determine that the first fault began at the second time by: determining that the minimum of the smoothed curve is at the second time (Fig. 2 of Cao, para.0046- 0047, 0063 shows smoothed/modified CUSUM chart by applying a function. This can be performed to the CUSUM of Cha to accommodate non-homogenous data of the building).

Regarding claim 9, Cha further teaches the building system of claim 1, wherein the instructions cause the one or more processors to:
operate one or more pieces of building equipment based on the first fault; or
generate [“The alarm unit 553 outputs a signal for notifying the terminal 500 of the occurrence of an event”] one or more user interfaces including interface elements based on the first fault (page 16, S140).

Regarding claim 11, Cha in view of Cao further teaches the building system of claim 1, wherein the instructions cause the one or more processors to perform the CUSUM analysis on the actual building data and the corresponding predicted building data to obtain the cumulative sum values for the first plurality of times by: 
comparing the actual building data and the corresponding predicted building data to obtain an error value for at least a portion of the first plurality of times (Abstract, compares the calculated accumulated usage error with the reference accumulated usage error); and
 for each of the portion of the first plurality of times: obtain a previous cumulative sum value associated with a previous time, identify the error value associated with the time of the portion of the first plurality of times and aggregate the error value [performing CUSUM algorithm, “accumulated usage error is calculated”] with the previous cumulative sum value to obtain the cumulative sum value for the time (Cha, Abstract, page 8).

Regarding claims 12, 16 & 18- 19, Cha in view of Cao teaches/suggests inventions of these claims similar reasons set forth in claims 1 and 5 respectively.

Claim 6, 17, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Cao and further in view of Albino (US 20190205805 A1).

Regarding claim 6, Cha in view of Cao further teaches recording the time when the abnormality occurs (Cha, page 10, “The storage unit 150 may store an abnormal state of energy use and a process of the energy usage by the controller 140). Therefore, Cha in view of Cao’s system can store the time when the first fault occurred or the second fault occurred when the measured data are associated with negative error (smaller than reference). Now displaying an average value of already recorded data can be obvious to PHOSITA based on disclosure of Cha in view of Cao.
However, on giving the benefit of doubt, one can argue that Cha in view of Cao does not teach/suggest aggregate the second time period and the third time period to obtain an aggregated time period; and generate a user interface displaying the aggregated time period.
Albino teaches aggregate [generating average] the second time period and the third time period to obtain an aggregated time period and generate a user interface displaying [“metric column 608 additionally displays metrics such as percentage of time rebuffering, average video start time, video start success rate”] the aggregated time period ([0030, 0075]). Albino establishes that generating an average/aggregate value for the start time of an event and displaying the average value is known in the art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Albino and Cha in view of Cao because they both are related to recording various data and (2) modify the system of Cha in view of Cho to aggregate the second time period and the third time period to obtain an aggregated time period and generate a user interface displaying the aggregated time period as in Albino. Doing so data about the average start time of two or more abnormalities in two different occasions (when one or more positive errors and when one or more negative errors) can be displayed to the user so that users do not need to remember/keep track of start time for different abnormal events of Cha in view of Cao determined using the CUSUM chart.
 Regarding claim 17, the combination of Cha, Cho, and Albino teaches invention of this claim for the similar reasons set forth in claim 6. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Cao and further in view of Jung et al. [Jung] (US 20140012987).
Regarding claim 10, Cha in view of Cao further teaches wherein the instructions cause the one or more processors to determine that the first fault began at the second time by: identifying the second time, identifying a third time and a fourth time occurring after the second time (The processor or Cha/Cao creating and displaying the CUSUM graph/chart shown in fig.4 and fig. 2 respectively & using the rule of para. 0063 of Cao).
However, Cha in view of Cao fails to teach determining/calculating a slope of the CUSUM curve between first time period where the chart exceeds the threshold and the second time period where the fault started. Thus, Cha in view of Cao does not teach determining a first gradient corresponding to the third time and a second gradient corresponding to the fourth time; determining if each of the first gradient and the second gradient exceed a second threshold; and based on determining that each of the first gradient and the second gradient exceed the second threshold, determining that the first fault began at the second time.
Jung teaches/suggests a processor configured to identifying the second time [reading the time when the curve 804 starts increasing from zero], identifying [identifying time after zero such as 7/8 mins] a third time and a fourth time occurring after the second time, determining [4slopes of the curve 804] a first gradient corresponding to the third time and a second gradient corresponding to the fourth time,  determining if each of the first gradient and the second gradient exceed a second threshold [“the threshold slope value”], and based on determining that each of the first gradient and the second gradient exceed the second threshold, determining that the first fault began [“once the load surge is started, the slope value increases in the cumulative sum curve 804”] at the second time ([0054- 0055, 0060], fig. 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Jung and Cha in view of Cao because they both are related to analyzing a CUSUM chart to detect start of anomalous event(s) and (2) modify the system of Cha in view of Cao to generate first and second gradients/slopes for the time occurring after the second time and comparing the slopes with a slope threshold as suggested by Jung in order to determine starting start and end of the troubled period by analyzing the rate of change/slope of CUSUM chart. Furthermore, doing so accuracy of abnormal period detection in the system of Cha in view of Cao can be improved using the technique of Junk as a back of technique on top of the technique of Cao discussed above in para. 0063.
Allowable Subject Matter
Claims 2- 4 & 13- 15 would be allowable if rewritten to overcome the rejection(s) under 35 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2- 3 & 13- 14 the prior arts individually or in a proper combination do not teach the features of the claims when viewed as a whole.
The above discussed Cha and Cao references both show generating of the CUSMUM chart but do not teach determining/calculating the slopes/gradients (see, spec, ¶115) for the CUSUM chart.
 Schultz (US 20180100195 A1)  teaches generating of gradients/slopes of the CUSUM chart ([0061], fig. 4B). However, it does not teach/suggest obtaining gradient step based on the determined gradient of the CUSUM chart for the first time that reaches a threshold value.
Jung (US 20140012987 A1) teaches determining/calculating pluralities of slopes/gradients to a CUSUM chart. However, it also fails to obtain the gradient/slope step based on the determined slopes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Marvasti (US 20080270071 A1) teaches start point and end point of abnormal events by performing CUSUM analysis by determining gradients/slopes ([0063, 0070])
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate”
        2 Machine translation and original document is attached under FOR document.
        3Analogous to Cha’s” the controller 140 may compare the calculated cumulative error usage with the reference cumulative error usage” in page 8.
        4 Spec, describes slopes as example of “gradients”, see para. 0115.